Citation Nr: 1145705	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in June 2010 and was remanded for additional development.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or credible lay evidence that hearing loss was present in service, that hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between a current bilateral hearing loss disability and the Veteran's active service.

2.  Tinnitus was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between tinnitus and the Veteran's active military service.

3.  Meniere's disease was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between the Veteran's Meniere's disease and his active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Meniere's disease was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2007, February 2008, October 2008, and June 2010 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the November 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudications of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran's records from the Social Security Administration (SSA) are also of record.  In July 2010 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The July 2010 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service enlistment and service separation examinations.  The July 2010 VA examiner also consulted relevant medical literature, and provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that there has been substantial compliance with its June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran was afforded a VA examination in July 2010.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Hearing loss and tinnitus

Service connection for hearing loss and tinnitus (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts (including in statements dated in January 2008, June 2008, and March 2009) that he has hearing loss and tinnitus as a result of exposure to noise while working on heavy equipment and generators, without hearing protection, during service.  The Veteran's DD 214 reflects that his primary military occupational specialty was general vehicle repairman.

The Veteran's November 1965 service enlistment examination noted that the Veteran's ears were normal; although whisper testing and audiometric testing were not undertaken.  The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of tinnitus or of any hearing loss.  The copy of the Veteran's June 1968 service separation examination associated with the claims file is essentially unreadable; but the Veteran specifically denied that he had any ear problems or hearing loss on the corresponding report of medical history.  While the Veteran's June 1968 service separation examination is essentially unreadable, the Board here observes that as indicated in his June 2008 notice of disagreement, the Veteran has not asserted that any of his service treatment records, including his service separation examination, contain any indication of hearing loss.

An April 1969 VA examination found that the Veteran's ears were normal, and it was specifically indicated that no hearing loss was noted.

Following this examination, the Veteran's claims file is void of any evidence noting any complaints of, or treatment for, any hearing problems or any ringing of the ears for approximately 25 years.

In August 1995, the Veteran complained to a private doctor that he had been experiencing left ear pain and decreased hearing ability the prior week.  The assessment was probable left acute otitis media.

In February 1996, the Veteran again sought private medical treatment at which time he reported experiencing annoying aching in his left ear that was accompanied by tinnitus.  The Veteran explained that the problem had begun the previous August (1995).  The impression was unilateral eight nerve dysfunction.  A February 1996 private audiogram and a May 1996 VA audiological testing established the fact that the Veteran does have bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  However, the mere presence of a disability does not establish service connection; rather, there must be either credible medical or lay evidence that associates the Veteran's current disability with his time in military service.

A May 1996 letter from a private physician (G.P., MD) noted that the Veteran's medical history consisted of a sudden hearing loss occurring the prior August, accompanied by tinnitus.  Dr. G.P. stated that the Veteran's diagnosis remained unilateral, sudden sensory neural hearing loss with uncertain etiology.

In May 1996, the Veteran underwent a VA examination at which it was noted that his problem was basically labrynthitis/Meniere's disease; which had begun in August 1995.

The Veteran was provided with a VA examination in July 2010 to assess the etiology of his tinnitus and bilateral hearing loss.  At the examination, the Veteran indicated that he was exposed to noise during service without hearing protection, while working as a heavy equipment mechanic and a motor pool sergeant.  Testing confirmed the diagnoses of bilateral hearing loss and of tinnitus.  However, the examiner stated (while specifically referencing pertinent service, private, and VA medical records, as well as relevant medical literature) that it was not likely that either the Veteran's hearing loss or his tinnitus was related to his military service.

As the Veteran's ears were evaluated as normal on examination for enlistment into service, the presumption of soundness on induction attaches as to right and left ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board observes that neither tinnitus nor chronic hearing loss, nor chronic clinically significant change in hearing ability, was demonstrated during active service or within the first year of discharge from such service.  In fact, the first reports of symptoms leading to the diagnoses of hearing loss and tinnitus are not of record until the mid-1990s, decades following service.  This fact provides strong evidence against the conclusion that the Veteran's hearing loss or tinnitus began during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

A medical opinion was obtained in an effort to determine whether there was any association between the Veteran's time in service and his tinnitus/bilateral hearing loss, but the VA examiner concluded that it was less likely than not that the current disabilities either began during or were otherwise caused by the Veteran's military service.  Additionally, no competent medical opinion is of record that has even suggested that either hearing loss or tinnitus was caused by the Veteran's military service.  

The Board has reviewed the Veteran's assertion that his hearing loss and tinnitus are the result of his work with heavy equipment in service; and the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss and tinnitus during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, the Board does not dispute the fact that the Veteran was exposed to loud noise in service.

The Veteran would also be competent to report that he had perceived diminished hearing acuity since his time in service; but his statements have not done this; and even if that is his belief, such a contention is outweighed by the fact that he went approximately 25 years after service without seeking any hearing treatment.  Such a statement is also undermined by the fact that the Veteran reported sudden onset of hearing loss when he sought treatment in 1995; and gave no indication at the time that he had experienced hearing loss since service, or even for a number of years.

To the extent that the Veteran believes that his bilateral hearing loss was the result of his military service; he, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and his military service.
 
In his notice of disagreement, the Veteran asserted that he thought the ringing in his ears would subside after service, and the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board finds that the Veteran's assertions as to continuity of symptomatology of tinnitus since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran specifically denied that he had ear trouble or hearing loss at the time of his separation from service.  Further, the Veteran's ears were noted as normal at an April 1969 VA examination; and, the Veteran neither reported, nor sought treatment for, any ringing ears for approximately 25 years after separation, during which time he worked in construction.  Then, when he first sought treatment for the ringing, the Veteran reported that it had begun in August 1995.  Only once the Veteran began seeking VA disability compensation did he begin to relate the onset of his tinnitus to his military service.  As such, the Board finds that the Veteran's statements are simply not sufficiently credible to establish that his tinnitus began in service and continued to the present. 

As such, the criteria for service connection for tinnitus and bilateral hearing loss have not been met, and the Veteran's claims are therefore denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the hearing loss and tinnitus claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Meniere's disease

In his October 2008 claim for Meniere's disease, the Veteran essentially claimed that exposure to loud noise during service had left him with Meniere's disease.  However, the Veteran has provided little else in the way of argument or evidence to establish a relationship between his military service and his Meniere's disease; and there is no indication that any healthcare professional has ever even suggested that the Veteran's Meniere's disease either began during or was otherwise caused by his military service.

The Veteran's November 1965 service enlistment examination noted that the Veteran's ears and neurologic system were normal; the Veteran indicated that he had dizziness on the corresponding report of medical history.  The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of vertigo, vestibular disability, tinnitus or of any hearing loss.  The copy of the Veteran's June 1968 service separation examination associated with the claims file is essentially unreadable; the Veteran specifically denied that he had dizziness, ear problems, or hearing loss on the corresponding report of medical history.

As noted, an April 1969 VA examination, found that the Veteran's ears were normal and that no hearing loss was noted, but the examination also found the Veteran's neurologic system (which included equilibrium) to be normal.

No complaints or treatment for Meniere's disease is of record for several decades after the Veteran separated from service. 

At a May 1996 VA examination it was noted that the Veteran had developed severe vertigo in August 1995.  The impression was chronic vertigo and Meniere's disease with severe symptomatology.

A VA examination was provided in July 2010 to assess the etiology of the Veteran's Meniere's disease.  The Veteran's reports of military noise exposure while working as a heavy equipment mechanic and a motor pool sergeant were noted; however, the examiner concluded (while specifically referencing pertinent service, private, and VA medical records, as well as relevant medical literature) that it was not likely that the Veteran's Meniere's disease was related to his military service.

The Board observes that neither Meniere's disease, nor symptoms related to Meniere's disease, were demonstrated during active service or within the first year of discharge from such service.  In fact, Meniere's disease was not shown until 1995, many years following service; and, the July 2010 VA examiner specifically concluded that the Veteran's Meniere's disease was not related to his military service.  As such, service connection for Meniere's disease is not warranted.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing vertigo and ear problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which Meniere's disease may be attributed.  Moreover, a lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of the Veteran's Meniere's disease.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Additionally, the Veteran's assertions as to continuity of symptomatology of Meniere's disease are not supported by the record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had ear trouble or dizziness at the time of his separation from service.  Further, the Veteran's ears and neurologic system were noted as normal at an April 1969 VA examination; and more than two decades passed without any record of any complaints or treatment that might show the onset of the Veteran's Meniere's disease.

As such, the criteria for service connection for Meniere's disease have not been met, and the Veteran's claim is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the Meniere's disease claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for Meniere's disease is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


